                Case 1:20-cv-05583-AKH Document 80 Filed 09/17/20 Page 1 of 2




Gary L. Stein                                                                            Writer’s E-mail Address
212.756.2441                                                                                Gary.Stein@srz.com




                                                      September 17, 2020


    VIA ECF WITH COURTESY COPY TO CHAMBERS

    Honorable Alvin K. Hellerstein
    United States District Judge
    United States District Court
    Southern District of New York
    500 Pearl Street
    New York, NY 10007


                    Re: New York, et al. v. U.S. Department of Health and Human Services, et al.,
                        No. 1:20-cv-5583-AKH

    Dear Judge Hellerstein:

                    We respectfully submit this letter on behalf of several scholars who study the
    lesbian, gay, bisexual, and transgender (“LGBT”) population (“Scholars of the LGBT
    Population” or “amici”)—M. V. Lee Badgett, Andrew R. Flores, Nanette Gartrell, Christy
    Mallory, Ilan H. Meyer, Brad Sears, Ari Shaw, and Luis A. Vasquez—in support of their
    unopposed motion for leave to file a brief amici curiae in this matter.

                   In particular, amici seek leave to file a brief in support of Plaintiffs’ motion for
    summary judgment, filed on September 10, 2020. (ECF Nos. 62-66). That motion seeks
    summary judgment on Plaintiffs’ claims that a regulation pursuant to the Patient Protection and
    Affordable Care Act (“ACA”) adopted by Defendant U.S. Department of Health and Human
    Services (“HHS”), 85 Fed. Reg. 37,160 (June 19, 2020) (“2020 Rule”), is substantively and
    procedurally invalid under the Administrative Procedure Act (“APA”).

                    Amici are scholars of public health, medicine, social sciences, public policy, and
    law who study the health of LGBT people. Amici are affiliated with the Williams Institute, a
    research center at the UCLA Law School dedicated to the rigorous study of sexual orientation
    and gender identity. Research conducted by amici has been published on numerous occasions in
    peer-reviewed scientific journals and other publications. Several federal courts have expressly
    relied on amici’s research and other research by the Williams Institute in connection with legal
    issues affecting the LGBT community. See, e.g., Baskin v. Bogan, 766 F.3d 648, 663, 668 (7th
    Cir. 2014); Ely v. Saul, 2020 WL 2744138, at *13 (D. Ariz. May 27, 2020); G.M.M. ex rel.
         Case 1:20-cv-05583-AKH Document 80 Filed 09/17/20 Page 2 of 2

Honorable Alvin K. Hellerstein
September 17, 2020
Page 2

Hernandez-Adams v. Kimpson, 116 F. Supp. 3d 126, 141 (E.D.N.Y. 2015); Campaign for S.
Equality v. Bryant, 64 F. Supp. 3d 906, 943 n.42 (S.D. Miss. 2014); DeBoer v. Snyder, 973 F.
Supp. 2d 757, 763-64 (E.D. Mich. 2014), rev’d, Obergefell v. Hodges, 135 S. Ct. 2584 (2015);
Perry v. Schwarzenegger, 704 F. Supp. 2d 921 (N.D. Cal. 2010).

               Amici can inform the Court about the immediate and long-term effects of
discrimination on LGBT health. For example, amici have explored a phenomenon known as
“minority stress,” in which stigma and prejudice cause LGBT individuals to endure stress over
and above the everyday stress all people endure. This excess stress negatively impacts health
outcomes and contributes to the health disparities between LGBT people and non-LGBT people.
Amici have demonstrated that LGBT-supportive policies and social climates have a positive
impact on the health and well-being of LGBT people. As a corollary, the removal of
nondiscrimination protections—as well as the perception of their removal—have a direct,
negative effect on the lives and health of LGBT Americans.

               Amici are intimately familiar with the 2020 Rule; the predecessor rule issued by
HHS in 2016 during the Obama Administration (“2016 Rule”) which the 2020 Rule purports to
repeal; and the administrative record before HHS when it promulgated the 2020 Rule. The
Williams Institute submitted a comment letter to HHS that is part of the administrative record,
which amici helped prepare. As scholars with extensive expertise in the subject matter area,
amici believe they can be helpful to the Court in highlighting and explaining the significance of
the evidence overlooked or disregarded by HHS in formulating the 2020 Rule.

                Accordingly, amici’s proposed brief focuses on how the administrative record
demonstrated that LGBT people suffer pervasive and widespread discrimination in health
coverage and health care, which results in immediate and long-term harms, and contributes to the
health disparities between LGBT and non-LGBT Americans.

                Counsel has consulted with counsel for the parties to this action and can advise
the Court that the parties do not oppose the filing of the proposed amici curiae brief.

                                                 Respectfully submitted,

                                                 /s/ Gary Stein

                                                 Gary Stein




Enclosures (Ex. 1 – Proposed Brief Amici Curiae; Ex. 2 – Proposed Order)
